In the motion for rehearing the contention is renewed that the court should have quashed the special venire. The disposition made on the original hearing is deemed correct. It affirmatively appears from the bill of exceptions, as qualified, that there was no request to have brought into court the three persons whose names were prefixed with the letters "Mrs." or to have process issued for them. It further appears that the jury was selected without the accused exhausting his peremptory challenges. As stated in the original hearing, it was the imperative duty of the officers drawing the jurors from the wheel to list them as they were drawn. To have refused to list those with the prefix "Mrs." and drawn others in lieu thereof from the wheel would have been a departure from the statutory command. See Art. 591, C. C. P., 1925; also Gunn v. State, 90 Tex.Crim. R.; Harris v. State, 91 Tex.Crim. R.. There appears to have been no evidence adduced, other than the prefix mentioned, that the persons named were women. When they failed to appear, it was the privilege and duty of the appellant, if he desired their presence, to have demanded the issuance of process for them. See Jones v. State, 85 Tex. Cr. 539, in which there was an affirmance of the conviction where the venire list named 500 persons and but 200 were summoned and only 100 remained after these having excuses were eliminated. An immaterial departure from the statutory provisions touching a special venire where the facts demonstrate an absence of injury has not been regarded as ground for a reversal of the judgment. See Harris v. State, supra, and cases therein cited; also Cotton v. State, 86 Tex.Crim. R..
The motion for rehearing is overruled.
Overruled.
HAWKINS, J., absent. *Page 592